DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1: The primary reason for the allowance of independent claim 1 is the inclusion of the limitation “…wherein regions that overlap the contact plugs in the first direction and are defined at layers where the conductive patterns are formed do not include conductive materials…“, whereas, when combined with the remaining limitations, is not found in the prior art references.

Regarding Claim 3: The primary reason for the allowance of independent claim 3 is the inclusion of the limitation “…wherein the interlayer insulating layers extend sideways so that spaces are defined between extending portions of the interlayer insulating layers, and wherein the sacrificial insulating layers are formed in the spaces…“, whereas, when combined with the remaining limitations, in all of the claims which is not found in the prior art references.

Regarding Claim 4: The primary reason for the allowance of independent claim 4 is the inclusion of the limitation “…wherein the protruding portion extends to overlap the extending portions of the interlayer insulating layers, and wherein the pillar portion passes through at least one of the extending 

Regarding Claims 2, 5, 6, 7: The reason for the allowance of claims 2 and 5-7 is each claim’s respective dependency upon an independent base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/18/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819